

116 HR 3697 IH: Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3697IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Young (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to provide flexibility for
			 fishery managers and stability for fishermen, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. References.
				Title I—Magnuson-Stevens Act Findings and Definitions Amendments and Reauthorization
				Sec. 101. Amendments to findings.
				Sec. 102. Amendments to definitions.
				Sec. 103. Authorization of appropriations.
				Title II—Fisheries Management Flexibility and Modernization
				Sec. 201. Definitions.
				Sec. 202. Process for allocation review for South Atlantic and Gulf of Mexico mixed-use fisheries.
				Sec. 203. Alternative fishery management measures.
				Sec. 204. Modifications to the annual catch limit requirement.
				Sec. 205. Limitation on future catch share programs.
				Sec. 206. Study of limited access privilege programs for mixed-use fisheries.
				Sec. 207. Cooperative data collection.
				Sec. 208. Recreational fishing data.
				Sec. 209. Miscellaneous amendments relating to fishery management councils.
				Sec. 210. Northeast regional pilot research trawl survey and study.
				Title III—Healthy Fisheries Through Better Science
				Sec. 301. Healthy fisheries through better science.
				Sec. 302. Transparency and public process.
				Sec. 303. Flexibility in rebuilding fish stocks.
				Sec. 304. Exempted fishing permits.
				Sec. 305. Cooperative research and management program.
				Sec. 306. Federal Gulf of Mexico red snapper management.
				Title IV—Strengthening Fishing Communities
				Sec. 401. Estimation of cost of recovery from fishery resource disaster.
				Sec. 402. Deadline for action on request by Governor for determination regarding fishery resource
			 disaster.
				Sec. 403. North Pacific Fishery management clarification.
				Sec. 404. Limitation on harvest in North Pacific directed pollock fishery.
				Sec. 405. Arctic community development quota.
				Sec. 406. Reallocation of certain unused harvest allocation.
				Sec. 407. Community Development Quota Program panel voting procedures.
				Sec. 408. Prohibition on shark feeding off coast of Florida.
				Sec. 409. Restoration of historically freshwater environment.
				Title V—Miscellaneous provisions
				Sec. 501. Mitigation for impacts to submerged aquatic vegetation.
				Sec. 502. Plan for electronic monitoring and reporting procedures for the Northeast Multispecies
			 Fishery.
				Sec. 503. Study of fees charged to lobster fishing industry.
				Sec. 504. Limitation on application of prohibition on Atlantic striped bass fishing in Block Island
			 Sound transit zone.
				Sec. 505. Funding for monitoring implementation of Northeast Multispecies Fishery Management Plan.
				Title VI—Reef Assassin Act
				Sec. 601. Short title.
				Sec. 602. Encouraging elimination of lionfish.
			
 3.DefinitionsIn this Act, any term used that is defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802) shall have the same meaning such term has under that section.
 4.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
		IMagnuson-Stevens Act Findings and Definitions Amendments and Reauthorization
 101.Amendments to findingsSection 2(a) (16 U.S.C. 1801) is amended— (1)in paragraph (1), by inserting cultural well-being, after economy,; and
 (2)in paragraph (10), by inserting and traditional ways of life after economic growth. 102.Amendments to definitions (a)DefinitionsSection 3 (16 U.S.C. 1802) is amended—
 (1)in paragraph (2), by striking management program; (2)in paragraph (34), by striking The terms overfishing and overfished mean and inserting The term overfishing means;
 (3)by inserting after paragraph (8) the following:  (8a)The term depleted means, with respect to a stock of fish or stock complex, that the stock or stock complex has a biomass that has declined below a level that jeopardizes the capacity of the stock or stock complex to produce maximum sustainable yield on a continuing basis.; and
 (4)by inserting after paragraph (43) the following:  (43a) (A)The term subsistence fishing means fishing in which the fish harvested are intended for customary and traditional uses, including for direct personal or family consumption as food or clothing; for the making or selling of handicraft articles out of nonedible byproducts taken for personal or family consumption, for barter, or sharing for personal or family consumption; and for customary exchange or trade.
 (B)In this paragraph— (i)the term family means all persons related by blood, marriage, or adoption, or any person living within the household on a permanent basis; and
 (ii)the term barter means the exchange of a fish or fish part— (I)for another fish or fish part; or
 (II)for other food or for nonedible items other than money if the exchange is of a limited and noncommercial nature..
 (b)Substitution of termThe Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) is amended— (1)in the heading of section 304(e), by striking Overfished and inserting Depleted; and
 (2)by striking overfished each place it appears and inserting depleted. (c)Clarity in annual reportSection 304(e)(1) (16 U.S.C. 1854(e)(1)) is amended by adding at the end the following: The report shall distinguish between fisheries that are depleted (or approaching that condition) as a result of fishing and fisheries that are depleted (or approaching that condition) as a result of factors other than fishing. The report shall state, for each fishery identified as depleted or approaching that condition, whether the fishery is the target of directed fishing..
 103.Authorization of appropriationsSection 4 (16 U.S.C. 1803) is amended— (1)by striking this Act and all that follows through (7) and inserting this Act; and
 (2)by striking fiscal year 2013 and inserting each of fiscal years 2020 through 2024. IIFisheries Management Flexibility and Modernization 201.DefinitionsFor the purposes of implementing this title:
 (1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. (2)Limited access privilege programThe term limited access privilege program means a program that meets the requirements of section 303A of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853a).
 (3)Mixed-use fisheryThe term mixed-use fishery means a Federal fishery in which two or more of the following occur: (A)Recreational fishing.
 (B)Charter fishing. (C)Commercial fishing.
					202.Process for allocation review for South Atlantic and Gulf of Mexico mixed-use fisheries
 (a)Study of allocations in mixed-Use fisheriesNot later than 60 days after the date of enactment of this Act, the Secretary of Commerce shall seek to enter into an arrangement with the National Academy of Sciences to conduct a study of South Atlantic and Gulf of Mexico mixed-use fisheries—
 (1)to provide guidance to each applicable Council on criteria that could be used for allocating fishing privileges, including consideration of the conservation and socioeconomic benefits of the commercial, recreational, and charter components of a fishery, in the preparation of a fishery management plan;
 (2)to identify sources of information that could reasonably support the use of such criteria in allocation decisions;
 (3)to develop procedures for allocation reviews and potential adjustments in allocations; and (4)that shall consider the ecological, economic and social factors relevant to each component of the mixed-use fishery including but not limited to: fairness and equitability of all current allocations; percent utilization of available allocations by each component; consumer and public access to the resource; and the application of economic models for fully estimating the direct and indirect value-added contributions of the various commercial and recreational fishing industry market sectors throughout chain of custody.
 (b)ReportNot later than 1 year after the date an arrangement is entered into under subsection (a), the National Academy of Sciences shall submit to the appropriate committees of Congress a report on the study conducted under that subsection.
				(c)Process for allocation review and establishment
 (1)In generalNot later than 2 years after the date of enactment of this Act, and every 5 years thereafter, an applicable Council shall perform a review of the allocations to the commercial fishing sector and the recreational fishing sector of all applicable fisheries in its jurisdiction.
 (2)ConsiderationsIn conducting a review under paragraph (1), an applicable Council shall consider, in each allocation decision, the conservation and socioeconomic benefits of—
 (A)the commercial fishing sector; and (B)the recreational fishing sector.
 (d)Definition of applicable councilIn this section, the term applicable Council means— (1)the South Atlantic Fishery Management Council; or
 (2)the Gulf of Mexico Fishery Management Council. 203.Alternative fishery management measuresSection 302(h) (16 U.S.C. 1852(h)) is amended—
 (1)in paragraph (8), by striking ; and and inserting a semicolon; (2)by redesignating paragraph (9) as paragraph (10); and
 (3)by inserting after paragraph (8), the following:  (9)have the authority to use alternative fishery management measures in a recreational fishery (or the recreational component of a mixed-use fishery), including extraction rates, fishing mortality targets, and harvest control rules, in developing a fishery management plan, plan amendment, or proposed regulations; and.
				204.Modifications to the annual catch limit requirement
 (a)Regional fishery management councilsSection 302 (16 U.S.C. 1852) is amended by adding at the end the following:  (m)Considerations for modifications to annual catch limit requirements (1)Annual catch limit requirement for certain data-poor fisheriesNotwithstanding subsection (h)(6), in the case of a stock of fish for which the total annual catch limit is 25 percent or more below the overfishing limit, a peer-reviewed stock survey and stock assessment have not been performed during the preceding 5 fishing years, and the stock is not subject to overfishing, a Council may, after notifying the Secretary, maintain the current annual catch limit for the stock until a peer-reviewed stock survey and stock assessment are conducted and the results are considered by the Council and its scientific and statistical committee.
 (2)Consideration of ecosystem and economic impactsIn establishing annual catch limits a Council may, consistent with subsection (h)(6), consider changes in an ecosystem and the economic needs of the fishing communities.
 (3)Limitations to annual catch limit requirement for special fisheriesNotwithstanding subsection (h)(6), a Council is not required to develop an annual catch limit for— (A)an ecosystem-component species;
 (B)a fishery for a species that has a life cycle of approximately 1 year, unless the Secretary has determined the fishery is subject to overfishing; or
 (C)a stock for which— (i)more than half of a single-year class will complete their life cycle in less than 18 months; and
 (ii)fishing mortality will have little impact on the stock. (4)Relationship to international fishery efforts (A)In generalEach annual catch limit, consistent with subsection (h)(6)—
 (i)may take into account management measures under international agreements in which the United States participates; and
 (ii)in the case of an annual catch limit developed by a Council for a species, shall take into account fishing for the species outside the exclusive economic zone and the life-history characteristics of the species that are not subject to the jurisdiction of the Council.
 (B)Exception to annual catch limit requirementIf fishery management activities by another country with respect to fishing outside the exclusive economic zone may hinder conservation efforts by United States fishermen for a fish species for which any of the recruitment, distribution, life history, or fishing activities are transboundary, and for which there is no informal transboundary agreement with that country in effect, then—
 (i)notwithstanding subsection (h)(6), no annual catch limit is required to be developed for the species by a Council; and
 (ii)if an annual catch limit is developed by a Council for the species, the catch limit shall take into account fishing for the species outside the exclusive economic zone that is not subject to the jurisdiction of the Council.
 (5)Authorization for multispecies complexes and multiyear annual catch limitsFor purposes of subsection (h)(6), a Council may establish— (A)an annual catch limit for a stock complex; or
 (B)annual catch limits for each year in any continuous period that is not more than 3 years in duration.
 (6)Ecosystem-component species definedIn this subsection the term ecosystem-component species means a stock of fish that is a nontarget, incidentally harvested stock of fish in a fishery, or a nontarget, incidentally harvested stock of fish that a Council or the Secretary has determined—
 (A)is not subject to overfishing, approaching a depleted condition or depleted; and (B)is not likely to become subject to overfishing or depleted in the absence of conservation and management measures.
 (7)Rule of constructionNothing in this subsection shall be construed as providing an exemption from the requirements of section 301(a) of this Act..
 (b)Action by the SecretarySection 304 (16 U.S.C. 1854) is amended— (1)by striking (i) International Overfishing.— and inserting (j) International Overfishing.—;
 (2)in subsection (j)(1), as redesignated, by inserting shall before immediately; and (3)by adding at the end the following:
						
 (k)Stock surveys and assessmentsNot later than 2 years after the date that the Secretary receives notice from a Council under section 302(m), the Secretary shall complete a peer-reviewed stock survey and stock assessment of the applicable stock of fish and transmit the results of the survey and assessment to the Council..
					205.Limitation on future catch share programs
 (a)Catch share definedSection 3 (16 U.S.C. 1802) is amended by inserting after paragraph (2) the following:  (2a)The term catch share means any fishery management program that allocates a specific percentage of the total allowable catch for a fishery, or a specific fishing area, to an individual, cooperative, community, processor, representative of a commercial sector, or regional fishery association established in accordance with section 303A(c)(4), or other entity..
				(b)Catch share referendum pilot program
 (1)In generalSection 303A(c)(6)(D) (16 U.S.C. 1853a(c)(6)(D)) is amended to read as follows:  (D)Catch share referendum pilot program (i)The New England, Mid-Atlantic, South Atlantic, and Gulf of Mexico Councils may not submit a fishery management plan or amendment that creates a catch share program for a fishery, and the Secretary may not approve or implement such a plan or amendment submitted by such a Council or a Secretarial plan or amendment under section 304(c) that creates such a program, unless the final program has been approved, in a referendum in accordance with this subparagraph, by a majority of the permit holders eligible to participate in the fishery. For multispecies permits in the Gulf of Mexico, any permit holder with landings from within the sector of the fishery being considered for the catch share program within the 5-year period preceding the date of the referendum and still active in fishing in the fishery shall be eligible to participate in such a referendum. If a catch share program is not approved by the requisite number of permit holders, it may be revised and submitted for approval in a subsequent referendum.
 (ii)The Secretary shall conduct a referendum under this subparagraph, including notifying all permit holders eligible to participate in the referendum and making available to them—
 (I)a copy of the proposed program; (II)an estimate of the costs of the program, including costs to participants;
 (III)an estimate of the amount of fish or percentage of quota each permit holder would be allocated; and (IV)information concerning the schedule, procedures, and eligibility requirements for the referendum process.
 (iii)For the purposes of this subparagraph, the term permit holder eligible to participate only includes the holder of a permit for a fishery under which fishing has occurred in 3 of the 5 years preceding a referendum for the fishery, unless sickness, injury, or other unavoidable hardship prevented the permit holder from engaging in such fishing.
 (iv)The Secretary may not implement any catch share program for any fishery managed exclusively by the Secretary unless first petitioned by a majority of those permit holders eligible to participate in the fishery..
 (2)Limitation on applicationThe amendment made by paragraph (1) shall not apply to a catch share program that is submitted to, or proposed by, the Secretary of Commerce before the date of enactment of this Act.
 (3)RegulationsBefore conducting a referendum under the amendment made by paragraph (1), the Secretary of Commerce shall issue regulations implementing such amendment after providing an opportunity for submission by the public of comments on the regulations.
					206.Study of limited access privilege programs for mixed-use fisheries
 (a)Study on limited access privilege programsNot later than 1 year after the date of enactment of this Act, the Secretary of Commerce shall seek to enter into an arrangement under which the Ocean Studies Board of the National Academies of Sciences, Engineering, and Medicine shall—
 (1)study the use of limited access privilege programs in mixed-use fisheries, including— (A)identifying any inequities caused by a limited access privilege program;
 (B)recommending policies to address the inequities identified in subparagraph (A); and (C)identifying and recommending the different factors and information a mixed-use fishery should consider when designing, establishing, or maintaining a limited access privilege program to mitigate any inequities identified in subparagraph (A); and
 (2)submit to the appropriate committees of Congress a report on the study under paragraph (1), including the recommendations under subparagraphs (B) and (C) of paragraph (1).
					(b)Temporary moratorium
 (1)In generalExcept as provided in paragraph (2), there shall be a moratorium on the submission and approval of a limited access privilege program for a mixed-use fishery until the date that the report is submitted under subsection (a)(1)(B).
 (2)ExceptionSubject to paragraph (3), a Council may submit, and the Secretary of Commerce may approve, for a mixed-use fishery that is managed under a limited access system, a limited access privilege program if such program was part of a pending fishery management plan or plan amendment before the date of enactment of this Act.
 (3)Mandatory reviewA Council that approves a limited access privilege program under paragraph (2) shall, upon issuance of the report required under subparagraph (a), review and, to the extent practicable, revise the limited access privilege program to be consistent with the recommendations of the report or any subsequent statutory or regulatory requirements designed to implement the recommendations of the report.
 (4)Rule of constructionNothing in this section may be construed to affect a limited access privilege program approved by the Secretary of Commerce before the date of enactment of this Act.
					207.Cooperative data collection
 (a)Improving data collection and analysisSection 404 (16 U.S.C. 1881c) is amended by adding at the end the following:  (f)Improving data collection and analysis (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop, in consultation with the science and statistical committees of the Councils established under section 302(g) and the Marine Fisheries Commissions, and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on facilitating greater incorporation of data, analysis, stock assessments, and surveys from State agencies and nongovernmental sources described in paragraph (2) into fisheries management decisions.
 (2)Nongovernmental sourcesNongovernmental sources referred to in paragraph (1) include the following: (A)Fishermen.
 (B)Fishing communities. (C)Universities.
 (D)Research and philanthropic institutions. (3)ContentIn developing the report under paragraph (1), the Secretary shall—
 (A)identify types of data and analysis, especially concerning recreational fishing, that can be reliably used for purposes of this Act as the basis for establishing conservation and management measures as required by section 303(a)(1), including setting standards for the collection and use of that data and analysis in stock assessments and surveys and for other purposes as determined by the Secretary;
 (B)provide specific recommendations for collecting data and performing analyses identified as necessary to reduce uncertainty in and improve the accuracy of future stock assessments, including whether such data and analysis could be provided by nongovernmental sources, including fishermen, fishing communities, universities, and research institutions;
 (C)consider the extent to which it is possible to establish a registry of persons collecting or submitting the data and performing the analyses identified under subparagraphs (A) and (B); and
 (D)consider the extent to which the acceptance and use of data and analyses identified in the report in fishery management decisions is practicable..
 (b)PublicationThe Secretary of Commerce shall make available on the Internet Website of the National Oceanic and Atmospheric Administration the report required under the amendment made by subsection (a) by not later than 1 year after the date of the enactment of this Act.
 (c)NAS report recommendationsThe Secretary of Commerce shall take into consideration and, to the extent feasible, implement the recommendations of the National Academy of Sciences in the report entitled Review of the Marine Recreational Information Program (2017), including—
 (1)prioritizing the evaluation of electronic data collection, including smartphone applications, electronic diaries for prospective data collection, and an Internet website option for panel members or for the public;
 (2)evaluating whether the design of the Marine Recreational Information Program for the purposes of stock assessment and the determination of stock management reference points is compatible with the needs of in-season management of annual catch limits; and
 (3)if the Marine Recreational Information Program is incompatible with the needs of in-season management of annual catch limits, determining an alternative method for in-season management.
 208.Recreational fishing dataSection 401(g) (16 U.S.C. 1881(g)) is amended by redesignating paragraph (5) as paragraph (6), and by inserting after paragraph (4) the following:
				
					(5)Federal-state partnerships
 (A)EstablishmentThe Secretary shall establish partnerships with States to develop best practices for implementation of State programs established pursuant to paragraph (2).
 (B)GuidanceThe Secretary shall develop guidance, in cooperation with the States, that details best practices for administering State programs pursuant to paragraph (2), and provide such guidance to the State..
			209.Miscellaneous amendments relating to fishery management councils
 (a)Council Jurisdiction for Overlapping FisheriesSection 302(a)(1) (16 U.S.C. 1852(a)(1)) is amended— (1)in subparagraph (A), in the second sentence—
 (A)by striking 18 and inserting 19; and (B)by inserting before the period at the end and a liaison who is a member of the Mid-Atlantic Fishery Management Council to represent the interests of fisheries under the jurisdiction of such Council; and
 (2)in subparagraph (B), in the second sentence— (A)by striking 21 and inserting 22; and
 (B)by inserting before the period at the end and a liaison who is a member of the New England Fishery Management Council to represent the interests of fisheries under the jurisdiction of such Council.
 (b)Council seatSection 302(b)(2) (16 U.S.C. 1852(b)(2)) is amended— (1)in subparagraph (A), by striking or recreational and inserting , recreational, or subsistence fishing; and
 (2)in subparagraph (C), in the second sentence, by inserting , and in the case of the Governor of Alaska with the subsistence fishing interests of the State, after interests of the State. (c)PurposeSection 2(b)(3) (16 U.S.C. 1801(b)(3)) is amended by striking and recreational and inserting , recreational, and subsistence.
 (d)Prohibition on Considering Red Snapper Killed During Removal of Oil RigsAny red snapper that are killed during the removal of any offshore oil rig in the Gulf of Mexico shall not be considered in determining under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) whether the total allowable catch for red snapper has been reached.
 (e)Prohibition on Considering Fish Seized from Foreign FishingAny fish that are seized from a foreign vessel engaged in illegal fishing activities in the exclusive economic zone shall not be considered in determining under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) the total allowable catch for that fishery.
				210.Northeast regional pilot research trawl survey and study
 (a)Industry-Based pilot studyWithin 1 year after the date of the enactment of this Act, the Secretary of Commerce shall, in coordination with the relevant Councils selected by the Secretary and the Northeast Area Monitoring and Assessment Program (NEAMAP), develop a fishing industry-based Northeast regional pilot research trawl survey and study to enhance and provide improvement to current National Oceanic and Atmospheric Administration vessel trawl surveys.
 (b)ComponentsUnder the pilot survey and study— (1)the Secretary—
 (A)may select fishing industry vessels to participate in the study by issuing a request for procurement;
 (B)may use the NEAMAP Southern New England/Mid-Atlantic Nearshore Trawl Survey as a model for the pilot survey; and
 (C)shall outfit participating vessels with a peer-reviewed net configuration; and (2)the selected Councils shall, in partnership with the National Marine Fisheries Service Northeast Fisheries Science Center and the Virginia Institute of Marine Science, collect data and evaluate discrepancies between fishing industry vessel data and National Oceanic and Atmospheric Administration vessel data, for 5 years.
 (c)ReportUpon completion of the pilot survey and study, the Secretary and the selected Councils shall submit a detailed report on the results of the pilot survey and study to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				IIIHealthy Fisheries Through Better Science
			301.Healthy fisheries through better science
 (a)Definition of stock assessmentSection 3 (16 U.S.C. 1802), as amended by section 102(a) of this Act, is further amended by redesignating the paragraphs after paragraph (42) in order as paragraphs (44) through (53), and by inserting after paragraph (42) the following:
					
 (43)The term stock assessment means an evaluation of the past, present, and future status of a stock of fish, that includes— (A)a range of life history characteristics for such stock, including—
 (i)the geographical boundaries of such stock; and (ii)information on age, growth, natural mortality, sexual maturity and reproduction, feeding habits, and habitat preferences of such stock; and
 (B)fishing for the stock.. (b)Stock assessment plan (1)In generalSection 404 (16 U.S.C. 1881c), as amended by section 207(a) of this Act, is further amended by adding at the end the following:
						
							(g)Stock assessment plan
 (1)In generalThe Secretary shall develop and publish in the Federal Register, on the same schedule as required for the strategic plan required under subsection (b) of this section, a plan to conduct stock assessments for all stocks of fish for which a fishery management plan is in effect under this Act.
 (2)ContentsThe plan shall— (A)for each stock of fish for which a stock assessment has previously been conducted—
 (i)establish a schedule for updating the stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of a new stock assessment, or an update of the most recent stock assessment—
 (I)every 5 years; or (II)within such other time period specified and justified by the Secretary in the plan;
 (B)for each stock of fish for which a stock assessment has not previously been conducted— (i)establish a schedule for conducting an initial stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of the initial stock assessment within 3 years after the plan is published in the Federal Register unless another time period is specified and justified by the Secretary in the plan; and
 (C)identify data and analysis, especially concerning recreational fishing, that, if available, would reduce uncertainty in and improve the accuracy of future stock assessments, including whether such data and analysis could be provided by fishermen, fishing communities, universities, and research institutions, to the extent that use of such data would be consistent with the requirements in section 301(a)(2) to base conservation and management measures on the best scientific information available.
 (3)Waiver of stock assessment requirementNotwithstanding subparagraphs (A)(ii) and (B)(ii), a stock assessment is not required for a stock of fish in the plan if the Secretary determines that such a stock assessment is not necessary and justifies such determination in the Federal Register notice required by this subsection..
 (2)DeadlineNotwithstanding section 404(g)(1) of the Magnuson-Stevens Fishery Conservation and Management Act, as amended by this section, the Secretary of Commerce shall issue the first stock assessment plan under such section by not later than 2 years after the date of enactment of this Act.
					302.Transparency and public process
 (a)AdviceSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended by adding at the end the following: Each scientific and statistical committee shall develop such advice in a transparent manner and allow for public involvement in the process..
 (b)MeetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:  (G)Each Council shall make available on the Internet Web site of the Council—
 (i)to the extent practicable, a Webcast, an audio recording, or a live broadcast of each meeting of the Council, and of the Council Coordination Committee established under subsection (l), that is not closed in accordance with paragraph (3); and
 (ii)audio, video (if the meeting was in person or by video conference), or a searchable audio or written transcript of each meeting of the Council and of the meetings of committees referred to in section (g)(1)(B) of the Council by not later than 30 days after the conclusion of the meeting.
 (H)The Secretary shall maintain and make available to the public an archive of Council and scientific and statistical committee meeting audios, videos, and transcripts made available under clauses (i) and (ii) of subparagraph (G)..
				303.Flexibility in rebuilding fish stocks
 (a)General requirementsSection 304(e) (16 U.S.C. 1854(e)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A)(i), by striking possible and inserting practicable; (B)by amending subparagraph (A)(ii) to read as follows:
							
 (ii)may not exceed the time the stock would be rebuilt without fishing occurring plus one mean generation, except in a case in which—
 (I)the biology of the stock of fish, other environmental conditions, or management measures under an international agreement in which the United States participates dictate otherwise;
 (II)the Secretary determines that the cause of the stock being depleted is outside the jurisdiction of the Council or the rebuilding program cannot be effective only by limiting fishing activities;
 (III)the Secretary determines that one or more components of a mixed-stock fishery is depleted but cannot be rebuilt within that time frame without significant economic harm to the fishery, or cannot be rebuilt without causing another component of the mixed-stock fishery to approach a depleted status;
 (IV)the Secretary determines that recruitment, distribution, or life history of, or fishing activities for, the stock are affected by informal transboundary agreements under which management activities outside the exclusive economic zone by another country may hinder conservation and management efforts by United States fishermen; and
 (V)the Secretary determines that the stock has been affected by unusual events that make rebuilding within the specified time period improbable without significant economic harm to fishing communities;;
 (C)by striking and after the semicolon at the end of subparagraph (B), by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), and by inserting after subparagraph (A) the following:
							
 (B)take into account environmental condition including predator/prey relationships;; and (D)by striking the period at the end of subparagraph (D) (as so redesignated) and inserting ; and, and by adding at the end the following:
							
 (E)specify a schedule for reviewing the rebuilding targets, evaluating environmental impacts on rebuilding progress, and evaluating progress being made toward reaching rebuilding targets.; and
 (2)by adding at the end the following:  (8)A fishery management plan, plan amendment, or proposed regulations may use alternative rebuilding strategies, including harvest control rules and fishing mortality-rate targets to the extent they are in compliance with the requirements of this Act.
 (9)A Council may terminate the application of paragraph (3) to a fishery if the Council’s scientific and statistical committee determines and the Secretary concurs that the original determination that the fishery was depleted was erroneous, either—
 (A)within the 2-year period beginning on the effective date a fishery management plan, plan amendment, or proposed regulation for a fishery under this subsection takes effect; or
 (B)within 90 days after the completion of the next stock assessment after such determination.. (b)Emergency regulations and interim measuresSection 305(c)(3)(B) (16 U.S.C. 1855(c)(3)(B)) is amended by striking 180 days after and all that follows through provided and inserting 1 year after the date of publication, and may be extended by publication in the Federal Register for one additional period of not more than 1 year, if.
				304.Exempted fishing permits
 (a)ObjectionsIf the relevant Council, the Interstate Marine Fisheries Commission, or the fish and wildlife agency of an affected State objects to the approval and issuance of an exempted fishing permit under section 600.745 of title 50, Code of Federal Regulations, or any successor regulation, the Regional Administrator of the National Marine Fisheries Service who issued such exempted fishing permit shall respond to such entity in writing detailing why such exempted fishing permit was issued.
 (b)12-Month findingAt the end of the 12-month period beginning on the date the exempted fishing permit is issued under section 600.745 of title 50, Code of Federal Regulations, or any successor regulation, the Council that prepared the fishery management plan, or the Secretary in the case of a fishery management plan prepared and implemented by the Secretary, shall review the exempted fishing permit and determine whether any unintended negative impacts have occurred that would warrant the discontinuation of the permit.
 (c)ClarificationThe Secretary may not issue an exempted fishing permit under section 600.745 of title 50, Code of Federal Regulations, or any successor regulation that—
 (1)establishes a limited access system as defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802);
 (2)is consistent with section 303A of such Act (16 U.S.C. 1853a); or (3)establishes a catch share program as defined in section 206(a) of this Act.
 (d)Savings provisionExcept for subsection (b), nothing in this section may be construed to affect an exempted fishing permit approved under section 600.745 of title 50, Code of Federal Regulations, before the date of the enactment of this Act.
 305.Cooperative research and management programSection 318 (16 U.S.C. 1867) is amended— (1)in subsection (a), by inserting (1) before the first sentence, and by adding at the end the following:
					
 (2)Within 1 year after the date of enactment of the Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act, and after consultation with the Councils, the Secretary shall publish a plan for implementing and conducting the program established in paragraph (1). Such plan shall identify and describe critical regional fishery management and research needs, possible projects that may address those needs, and estimated costs for such projects. The plan shall be revised and updated every 5 years, and updated plans shall include a brief description of projects that were funded in the prior 5-year period and the research and management needs that were addressed by those projects.; and
 (2)in subsection (c)— (A)in the heading, by striking Funding and inserting Priorities; and
 (B)in paragraph (1), by striking including and all that follows and inserting the following: “including—  (A)the use of fishing vessels or acoustic or other marine technology;
 (B)expanding the use of electronic catch reporting programs and technology; and (C)improving monitoring and observer coverage through the expanded use of electronic monitoring devices..
					306.Federal Gulf of Mexico red snapper management
 (a)In generalSection 407 (16 U.S.C. 1883) is amended to read as follows:  407.Certification of State surveys (a)SubmissionA Gulf State that conducts a marine recreational fisheries statistical survey in the Gulf of Mexico to make catch estimates for red snapper landed in such State may submit such survey to the Secretary for certification.
 (b)Certification standardsNot later than 90 days after the date of enactment of the Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act, the Secretary shall establish and provide the Gulf States with standards for certifying State marine recreational fisheries statistical surveys that shall—
 (1)ensure that State marine recreational fisheries statistical surveys are appropriately pilot tested, independently peer reviewed, and endorsed for implementation by the reviewers;
 (2)use designs consistent with accepted survey sampling practices; and (3)minimize the potential for bias and known sources of survey error.
								(c)Certification
 (1)In generalThe Secretary shall make a certification or a denial of certification for any marine recreational fisheries statistical survey submitted under subsection (a) not later than the end of the 6-month period beginning on the date that the survey and information needed to evaluate the survey under the standards established under subsection (b) are submitted.
 (2)TimingIn the case of a certification request from a Gulf State, the Secretary shall begin evaluation of the request upon receipt of all information necessary to make a determination consistent with the standards set forth under subsection (b).
 (3)Deemed certifiedA marine recreational fisheries statistical survey shall be deemed to be certified effective upon the expiration of the 6-month period described in paragraph (1) if the Secretary has not made a certification or denial of certification.
								(d)Modification of surveys denied certification
 (1)In generalIf a marine recreational fisheries statistical survey of a Gulf State is denied certification under subsection (c), the Secretary shall, not later than 60 days after the date of the denial, provide the Gulf State a proposal for modifications to the survey.
 (2)ProposalA proposal provided to a Gulf State for a survey under paragraph (1)— (A)shall be specific to the survey submitted by such Gulf State and may not be construed to apply to any other Gulf State;
 (B)shall require revision to the fewest possible provisions of the survey; and (C)may not unduly burden the ability of such Gulf State to revise the survey.
									(3)Modified survey
 (A)Authority to submitIf a marine recreational fisheries statistical survey of a Gulf State was denied certification under subsection (c), the Gulf State may modify the survey and submit the modified survey to the Secretary for certification or denial of certification.
 (B)ScheduleThe Secretary shall make a certification or denial of certification for any modified survey not later than the end of the 30-day period beginning on the date the modified survey is submitted.
 (C)Deemed certifiedA modified survey is deemed to be certified effective upon the expiration of the period described in subparagraph (B) if the Secretary has not made a certification or denial of certification..
 (b)Clerical amendmentThe table of contents in the first section is amended by striking the item relating to section 407 and inserting the following:
					
						
							Sec. 407. Certification of State surveys..
				IVStrengthening Fishing Communities
 401.Estimation of cost of recovery from fishery resource disasterSection 312(a)(1) (16 U.S.C. 1861a(a)(1)) is amended— (1)by inserting (A) after (1);
 (2)by redesignating existing subparagraphs (A) through (C) as clauses (i) through (iii), respectively, of subparagraph (A) (as designated by the amendment made by paragraph (1)); and
 (3)by adding at the end the following:  (B)The Secretary shall publish the estimated cost of recovery from a fishery resource disaster no later than 30 days after the Secretary makes the determination under subparagraph (A) with respect to such disaster..
 402.Deadline for action on request by Governor for determination regarding fishery resource disasterSection 312(a) (16 U.S.C. 1861a(a)) is amended by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), and by inserting after paragraph (1) the following:
				
 (2)The Secretary shall make a decision regarding a request from a Governor under paragraph (1) within 90 days after receiving an estimate of the economic impact of the fishery resource disaster from the entity requesting the relief..
 403.North Pacific Fishery management clarificationSection 306(a)(3)(C) (16 U.S.C. 1856(a)(3)(C)) is amended— (1)by striking was no and inserting is no; and
 (2)by striking on August 1, 1996. 404.Limitation on harvest in North Pacific directed pollock fisherySection 210(e)(1) of the American Fisheries Act (title II of division C of Public Law 105–277; 16 U.S.C. 1851 note) is amended to read as follows:
				
					(1)Harvesting
 (A)LimitationNo particular individual, corporation, or other entity may harvest, through a fishery cooperative or otherwise, a percentage of the pollock available to be harvested in the directed pollock fishery that exceeds the percentage established for purposes of this paragraph by the North Pacific Fishery Management Council.
 (B)Maximum percentageThe percentage established by the North Pacific Fishery Management Council shall not exceed 24 percent of the pollock available to be harvested in the directed pollock fishery..
 405.Arctic community development quotaSection 313 (16 U.S.C. 1862) is amended by adding at the end the following:  (k)Arctic community development quotaIf the North Pacific Fishery Management Council issues a fishery management plan for the exclusive economic zone in the Arctic Ocean, or an amendment to the Fishery Management Plan for Fish Resources of the Arctic Management Area issued by such Council, that makes available to commercial fishing, and establishes a sustainable harvest level, for any part of such zone, the Council shall set aside not less than 10 percent of the total allowable catch therein as a community development quota for coastal villages located north and east of the Bering Strait..
			406.Reallocation of certain unused harvest allocation
 (a)ReallocationNotwithstanding any other provision of law, each year upon receipt by the Secretary of Commerce (referred to in this section as the Secretary) of written notice from the allocation holder named in section 803 of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199, 16 U.S.C. 1851 note) that such holder will not harvest all or a part of the allocation authorized pursuant to that Act, the Secretary shall reallocate for that year the unused portion of such allocation to the Bering Sea subarea of the BSAI (as defined in section 679.2 of title 50, Code of Federal Regulations) and shall assign the reallocated unused portion of the allocation only to eligible vessels as described in subsection (b)(1) for harvest in the Bering Sea subarea of the BSAI, consistent with any agreements as described in subsection (c).
				(b)Eligibility To receive reallocation
 (1)In generalOnly vessels defined in subsection (a), (b), (c), or (e) of section 208 of the American Fisheries Act (16 U.S.C. 1851 note), or any vessels authorized to replace such vessels, may receive a reallocation described in subsection (a).
 (2)Limitation on reallocationsThe Secretary shall not reallocate the allocation described in subsection (a) in any year if such reallocation exceeds the annual catch limit for pollock in the Bering Sea subarea of the BSAI.
 (3)CalculationsAny amount of the reallocation described in subsection (a) shall not be used in the calculation of harvesting or processing excessive shares as described in section 210(e) of the American Fisheries Act (16 U.S.C. 1851 note).
 (4)ConditionsIn any year, the assignment, transfer, or reallocation shall not violate the requirements of section 206(b) of the American Fisheries Act (title II of the division C of Public Law 105–277; 16 U.S.C. 1851 note).
					(c)Agreements
 (1)In generalEach year, the allocation holder named in section 803(a) of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199, 16 U.S.C. 1851 note) may establish one or more agreements with the owners of some or all of the eligible vessels as defined in subsection (b)(1).
 (2)RequirementsEach agreement described in paragraph (1)— (A)shall specify those eligible vessels that may receive a reallocation and the amount of reallocation that such vessels may receive in accordance with subsection (b)(2); and
 (B)may contain other requirements or compensation agreed to by the allocation holder named in section 803 of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199, 16 U.S.C. 1851 note) and the owners of such eligible vessels, provided such requirements or compensation are otherwise consistent with the American Fisheries Act (16 U.S.C. 1851 note), the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and any other applicable law.
 (d)Existing authorityExcept for the measures required by this section, nothing in this section shall be construed to limit the authority of the North Pacific Fishery Management Council or the Secretary under the American Fisheries Act (16 U.S.C. 1851 note), the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), or other applicable law.
 (e)EnforcementTaking or processing any part of the allocation made by section 803 of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199, 16 U.S.C. 1851 note), and reallocated under this section in a manner that is not consistent with the reallocation authorized by the Secretary shall be considered in violation of section 307 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857) and subject to the penalties and sanctions under section 308 of such Act (16 U.S.C. 1858), and subject to the forfeiture of any fish harvested or processed.
				(f)Clarifications
 (1)AmendmentSubsection (c) of section 803 of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199, 16 U.S.C. 1851 note) is amended by striking during the years 2004 through 2008.
 (2)Purpose of reallocationConsistent with subsection (d) of section 803 of division B of the Consolidated Appropriations Act, 2004 (Public Law 108–199, 16 U.S.C. 1851 note), the reallocation of the unused portion of the allocation provided to the allocation holder named in subsection (a) of such section for harvest in the Bering Sea subarea of the BSAI is for the purposes of economic development in Adak, Alaska pursuant to the requirements of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
 407.Community Development Quota Program panel voting proceduresSection 305(i)(1)(G)(iv) (16 U.S.C. 1855(i)(1)(G)(iv)) is amended to read as follows:  (iv)Voting requirementThe panel may act only by the affirmative vote of at least five of its members..
 408.Prohibition on shark feeding off coast of FloridaSection 307 (16 U.S.C. 1857) is amended— (1)by striking It is unlawful— and inserting the following:
					
 (a)In generalIt is unlawful—; and (2)by adding at the end the following:
					
						(b)Prohibition on shark feeding off coast of Florida
 (1)In generalIt is unlawful— (A)for any diver to engage in shark feeding in covered waters; and
 (B)for any person to operate a vessel for hire for the purpose of carrying a passenger to a site if such person knew or should have known that the passenger intended, at that site, to be a diver—
 (i)engaged in shark feeding in covered waters; or (ii)engaged in observing shark feeding in covered waters.
 (2)DefinitionsFor purposes of this subsection: (A)Covered watersThe term covered waters means Federal waters off the coast of Florida.
 (B)DiverThe term diver means a person who is wholly or partially submerged in covered water and is equipped with a face mask, face mask and snorkel, or underwater breathing apparatus.
 (C)Shark feedingThe term shark feeding means— (i)the introduction of food or any other substance into covered water for the purpose of feeding or attracting sharks; or
 (ii)presenting food or any other substance to a shark for the purpose of feeding or attracting sharks. (3)ExceptionThis subsection shall not apply to shark feeding conducted—
 (A)by a research institution, university, or government agency for research purposes; or (B)for the purpose of harvesting sharks..
 409.Restoration of historically freshwater environmentSection 3(10) (16 U.S.C. 1802) is amended— (1)by inserting a comma after feeding; and
 (2)by inserting the following:  except that such term—(A)does not include an area that— (i)was previously covered by land or a fresh water environment; and
 (ii)is in a State where the average annual land loss of such State during the 20 years before the date of the enactment of the Strengthening Fishing Communities and Increasing Flexibility in Fisheries Management Act exceeds 10 square miles; and
 (B)does not apply with respect to a project undertaken by a State or local government with the purpose of restoration or protection of an area described in subparagraph (A)..
				VMiscellaneous provisions
 501.Mitigation for impacts to submerged aquatic vegetationRequirements to conserve or to provide compensatory mitigation for impacts to submerged aquatic vegetation under section 305(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(b)) shall not apply when a non-Federal entity conducts maintenance dredging for an authorized Federal navigation project on an inland waterway, inlet, or harbor located in North Carolina, South Carolina, Georgia, or Florida pursuant to a permit issued under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) or section 10 of the Act of March 3, 1899 (33 U.S.C. 403; 30 Stat. 1151, chapter 425).
 502.Plan for electronic monitoring and reporting procedures for the Northeast Multispecies FisheryThe Secretary, acting through the National Oceanic and Atmospheric Administration, shall submit a plan to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not less than 180 days after the date of the enactment of this Act that will establish fully operational electronic monitoring and reporting procedures for the Northeast Multispecies Fishery by not later than September 30, 2021. The plan shall include the proposal of the National Oceanic and Atmospheric Administration to cover vessel equipment and installation costs, with daily, half-day, or quarter-day operational costs to be borne by the fishing vessels.
 503.Study of fees charged to lobster fishing industryNot later than 6 months after the date of the enactment of this Act, the Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration, shall study and report to the Congress on all fees imposed by such Administration on the lobster fishing industry.
			504.Limitation on application of prohibition on Atlantic striped bass fishing in Block Island Sound
 transit zoneAny prohibition on fishing for Atlantic striped bass in the Exclusive Economic Zone of the United States imposed under Executive Order No. 13449 or section 697.7(b) of title 50, Code of Federal Regulations, shall not apply in the area described in section 697.7(b)(3) of title 50, Code of Federal Regulations, commonly referred to as the Block Island Sound transit zone.
 505.Funding for monitoring implementation of Northeast Multispecies Fishery Management PlanSection 311(f)(4) (16 U.S.C. 1861(f)(4)) is amended by striking pursuant to this section and all that follows through the end of the sentence and inserting to enforce and monitor (including electronic monitoring) implementation of that Plan.. VIReef Assassin Act 601.Short titleThis title may be cited as the Reef Assassin Act.
			602.Encouraging elimination of lionfish
 (a)In generalTitle III of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851 et seq.) is amended by adding at the end the following:
					
						321.Encouraging elimination of lionfish
 (a)In generalSubject to the approval of an exempted fishing permit submitted by a participating State, the Secretary shall issue regulations under which a participating State may issue to an individual submitting lionfish taken in Federal or State waters a tag authorizing the taking of a fish of a covered species in Federal waters in addition to any other fish of that species the individual is authorized to take in Federal waters.
 (b)Requirements for issuance of tagThe regulations shall require— (1)the submission of 100 lionfish for each tag issued;
 (2)that lionfish taken in State waters must be taken by an individual holding a valid license to engage in such fishing issued under the laws of such State; and
 (3)that each lionfish shall be submitted by removing the tail, placing it in a resealable plastic bag, and submitting such bag to a participating State before the tail has significantly deteriorated.
 (c)No limitation on number of tagsThe regulations shall not limit the number of tags that may be issued to an individual. (d)Use of tagsThe regulations shall provide that a tag issued under the regulations—
 (1)shall be valid for the 5-year period beginning on the date it is issued; (2)shall authorize only the recreational or commercial taking of a fish that complies with any size limit that otherwise applies to fishing for such fish in the waters in which it is taken;
 (3)shall authorize such taking without regard to any seasonal limitation that otherwise applies to the species of fish taken;
 (4)shall authorize— (A)the transfer of tags to any other person; and
 (B)use of transferred tags in the same manner as such tags may be used by the person to whom the tags were issued;
 (5)shall require that any fish taken under such tag outside any seasonal limitation that otherwise applies to such fish must have the tag fastened between the mouth and gill before being placed in any cooler; and
 (6)shall only be utilized for species caught in the same water adjacent a State where the lionfish were originally caught.
								(e)Approval of State To participate
 (1)ConditionsThe regulations shall require that as a condition of approving a State to issue tags under this section the Secretary shall require the State to designate a repository for lionfish submitted for such tags.
 (2)Provision of freezerThe Secretary shall provide to each participating State freezers in which to store submitted lionfish, at a cost of not more than $500 for each freezer.
 (f)Additional requirementsThe Secretary shall— (1)encourage participating States to use existing infrastructure and staff or volunteers to conduct the State’s program under this section;
 (2)include on the webpage of the National Marine Fisheries Service information about the program under this section; and
 (3)encourage State and local governments to work with retailers and distributors to advance the purchasing and consumption of lionfish.
								(g)Other provisions not affected
 (1)In generalThis section— (A)is intended to protect species of fish that are native to waters of the United States or the exclusive economic zone; and
 (B)shall not be construed to constrain any fishery, fishing quota, or fishing allocation. (2)Limitation on consideration of tagsThis section and tags issued or authorized to be issued under this section shall not be considered in any determination of fishing levels, quotas, or allocations.
 (h)DefinitionIn this section— (1)the term covered fish—
 (A)except as provided in subparagraph (B), means red snapper, gag grouper, triggerfish, amberjack; and (B)does not include any species included in a list of endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (2)the term participating State means a State that has applied and been approved by the Secretary to issue tags under regulations under this section..
 (b)Clerical amendmentThe table of contents in the first section of such Act is amended by adding at the end of the items relating to title III the following:
					
						
							Sec. 301. Encouraging elimination of lionfish..
 (c)Deadline for regulationsThe Secretary of Commerce shall issue regulations under the amendment made by subsection (a) by not later than 60 days after the approval of an exempted fishing permit submitted by a participating State.
 (d)RestrictionNothing in section 321 of the Magnuson-Stevens Fishery Conservation and Management Act, as amended by this Act, shall be construed as to allow for the transfer of fisheries allocation or catch among the various States.
				